Exhibit 10.2





THE HERSHEY COMPANY
EXECUTIVE BENEFITS PROTECTION PLAN
(GROUP 3A)
Amended and Restated as of June 27, 2012


The Hershey Company Executive Benefits Protection Plan (Group 3A), as set forth
herein, is intended to help attract and retain qualified management employees
and maintain a stable work environment by making provision for the protection of
covered employees in connection with a Change in Control or termination of
employment under certain circumstances as set forth herein. The Plan is an
amendment to and restatement (as amended) of The Hershey Company Executive
Benefits Protection Plan (Group 3A), which was last amended and restated
effective February 22, 2011.


ARTICLE 1
DEFINITIONS


As hereinafter used, the following words shall have the meanings set forth
below.
1.1    Annual Base Salary means with respect to an Executive the higher of:
1.1.1    his or her highest annual base salary in effect during the one (1) year
period preceding a Change in Control; or
1.1.2    his or her highest annual base salary in effect during the one (1) year
period preceding his or her Date of Termination.
For purposes of the foregoing, salary reduction elections pursuant to Code
sections 125 and 401(k) shall not be taken into account.
1.2    Annual Incentive Pay means with respect to an Executive the higher of:
1.2.1    the highest Incentive Pay paid or payable, including any Incentive Pay
or portion thereof which has been earned but deferred, to him or her by the
Company in any of the three fiscal years (or such shorter period during which he
or she has been employed by the Company or eligible to receive any Incentive Pay
payment) immediately preceding the fiscal year in which a Change in Control
occurs (annualized for any fiscal year during such period consisting of less
than twelve full months or with respect to which he or she has been employed by
the Company or eligible to receive Incentive Pay for less than twelve full
months); or
1.2.2    his or her 100% target Incentive Pay award amount payable for the year
in which his or her Date of Termination occurs.
1.3    Base Amount shall have the meaning ascribed to such term in Code section
280G(b)(3).
1.4    Board means the Board of Directors of the Company.





--------------------------------------------------------------------------------

Exhibit 10.2





1.5    Cause means with respect to an Executive:
1.5.1    his or her conviction of, or plea of nolo contendere, with respect to
any felony;
1.5.2    his or her gross negligence or willful misconduct in the performance of
his or her duties;
1.5.3    his or her material act of dishonesty or material violation of an
applicable Company policy, including, but not limited to, any code of ethics,
business conduct or similar guidelines; or
1.5.4    his or her material act in the performance of his or her duties which
is in bad faith and not in the best interests of the Company.
For purposes of this Section 1.5, any act, or failure to act, on the part of an
Executive shall be considered in the best interests of the Company if it is
done, or omitted to be done, by him or her in good faith and with reasonable
belief that his or her action or omission was in or not opposed to the best
interests of the Company. Any act, or failure to act, based upon prior approval
given by the Board or upon the instruction or with the approval of the Chief
Executive Officer or an Executive’s superior, or based upon the advice of
counsel for the Company (provided such approval, instruction, or advice of
counsel is made by or from someone other than the Executive), shall be
conclusively presumed to be done, or omitted to be done, by the Executive in
good faith and in the best interests of the Company. The cessation of employment
of an Executive shall not be deemed to be for Cause unless and until a good
faith determination has been made by the Board or by the Chief Executive Officer
that the Executive is guilty of the conduct described in any of Section 1.5.1
through 1.5.4 above, and the Executive has been given written notice of such
determination specifying the particulars thereof in detail.
1.6    Change in Control means:
1.6.1    individuals who, on February 22, 2011, constitute the Board (the
“Incumbent Directors”) cease for any reason to constitute at least a majority of
the Board, provided that any person becoming a Director subsequent to February
22, 2011, whose election or nomination for election was approved by a vote of at
least two-thirds of the Incumbent Directors then on the Board (either by
specific vote or by approval of the proxy statement of the Company in which such
person is named as nominee for Director, without written objection to such
nomination) shall be an Incumbent Director; provided, however, that no
individual initially elected or nominated as a Director of the Company as a
result of an actual or threatened election contest or opposition solicitation
(as described in Rule 14a-12(c) under the Securities Exchange Act of 1934 (the
“Exchange Act”)) (“Election Contest”) or other actual or threatened solicitation
of proxies or consents by or on behalf of any person (as such term is defined in
Section 3(a)(9) of the Exchange Act and as used in Sections 13(d)(3) and
14(d)(2) of the Exchange Act) (“Person”) other than the Board (“Proxy Contest”),
including by reason of any agreement intended to avoid or settle any Election
Contest or Proxy Contest, shall be deemed an Incumbent Director; and

2



--------------------------------------------------------------------------------

Exhibit 10.2





provided further, however, that a Director who has been approved by the Hershey
Trust while it beneficially owns more than 50% of the combined voting power of
the then outstanding voting securities of the Company entitled to vote generally
in the election of Directors (the “Outstanding Company Voting Power”) shall be
deemed to be an Incumbent Director;
1.6.2    the acquisition or holding by any Person of beneficial ownership
(within the meaning of Section 13(d) under the Exchange Act and the rules and
regulations promulgated thereunder) of shares of the Common Stock and/or the
Class B Common Stock of the Company representing 30% or more of either (i) the
total number of then outstanding shares of both Common Stock and Class B Common
Stock of the Company (the “Outstanding Company Stock”) or (ii) the Outstanding
Company Voting Power; provided that, at the time of such acquisition or holding
of beneficial ownership of any such shares, the Hershey Trust does not
beneficially own more than 50% of the Outstanding Company Voting Power; and
provided, further, that any such acquisition or holding of beneficial ownership
of shares of either Common Stock or Class B Common Stock of the Company by any
of the following entities shall not by itself constitute such a Change in
Control hereunder: (i) the Hershey Trust; (ii) any trust established by the
Company or by any Subsidiary for the benefit of the Company and/or its employees
or those of a Subsidiary; (iii) any employee benefit plan (or related trust)
sponsored or maintained by the Company or any Subsidiary; (iv) the Company or
any Subsidiary or (v) any underwriter temporarily holding securities pursuant to
an offering of such securities;
1.6.3    the consummation of any merger, reorganization, recapitalization,
consolidation or other form of business combination (a “Business Combination”)
if, following consummation of such Business Combination, the Hershey Trust does
not beneficially own more than 50% of the total voting power of all outstanding
voting securities eligible to elect directors of (x) the surviving entity or
entities (the “Surviving Corporation”) or (y) if applicable, the ultimate parent
corporation that directly or indirectly has beneficial ownership of more than
50% of the combined voting power of the then outstanding voting securities
eligible to elect directors of the Surviving Corporation;
1.6.4     the consummation of any sale or other disposition of all or
substantially all of the assets of the Company, other than to a corporation (the
“Acquiring Corporation”) if, following consummation of such sale or other
disposition, the Hershey Trust beneficially owns more than 50% of the total
voting power of all outstanding voting securities eligible to elect directors
(i) of the Acquiring Corporation or (ii) if applicable, the ultimate parent
corporation that directly or indirectly has beneficial ownership of more than
50% of the combined voting power of the then outstanding voting securities
eligible to elect directors of the Acquiring Corporation; or
1.6.5    the approval by the stockholders of a liquidation or dissolution of the
Company.
1.7    Change in Control Event means a Change in Control Event as defined under
Code section 409A and applicable guidance thereunder.
1.8    CLRP means The Hershey Company Compensation Limit Replacement Plan and
any successor or replacement plan thereof.

3



--------------------------------------------------------------------------------

Exhibit 10.2







1.9     Code means the Internal Revenue Code of 1986, as amended from time to
time.
1.10    Committee means the Compensation and Executive Organization Committee of
the Board or any successor committee having similar authority.
1.11    Company means The Hershey Company, a Delaware corporation.
1.12    Coverage Period means the period commencing on the date on which a
Change in Control occurs and ending on the date which is the second anniversary
thereof.
1.13    Date of Termination has the meaning assigned to such term in Section 4.2
or 4.3.
1.14    DB SERP means The Hershey Company Amended and Restated (2007)
Supplemental Executive Retirement Plan, as in effect from time to time and any
successor or replacement plan thereof.
1.15    DC SERP means the Defined Contribution Supplemental Executive Retirement
Plan benefit of The Hershey Company Deferred Compensation Plan.
1.16    Deferred Compensation Plan means The Hershey Company Deferred
Compensation Plan and any successor or replacement plan thereof.
1.17    Director means a member of the Board.
1.18    Disability means the long-term disability of the Executive determined in
accordance with the terms set forth in the Company’s long-term disability plan
(the “LTD Plan”) (regardless of whether the Executive is covered by the LTD
Plan; except that with respect to an Executive who is covered by the LTD Plan, a
determination that the Executive does not meet the definition of disability
under the LTD Plan will mean that the Executive does not meet the definition of
disability under this Plan).
1.19    Effective Date means June 27, 2012.
1.20    EICP means The Hershey Company Equity and Incentive Compensation Plan,
as in effect from time to time and any successor or replacement plan thereof.
1.21    Employee Benefits Committee means the Employee Benefits Committee of the
Company, and any successor thereto.
1.22    Excise Tax means any excise tax imposed under Code section 4999.
1.23    Executive means an individual designated by the Committee, in its sole
discretion, as eligible for coverage under the Plan.

4



--------------------------------------------------------------------------------

Exhibit 10.2





1.24    Good Reason means with respect to an Executive:
1.24.1    (i) the assignment to him or her of any duties inconsistent in any
respect with his or her position, authority, duties or responsibilities
immediately prior to either the Potential Change in Control preceding the Change
in Control or the Change in Control, or (ii) any other action by the Company,
which assignment or other action results in a material diminution in any respect
in his or her position, authority, duties or responsibilities;
1.24.2    a material diminution by the Company in his or her annual base salary
as in effect, as applicable, on the Effective Date or as the same may be
increased from time to time, or on the date he or she first becomes an Executive
if he or she was not an Executive on the Effective Date or as the same may be
increased from time to time;
1.24.3    the failure by the Company, without his or her consent, to pay to him
or her any portion of his or her current compensation (including, but not
limited to, current salary and employee benefits), or to pay to him or her any
portion of an installment of deferred compensation under any deferred
compensation program of the Company, provided that any such failures, in the
aggregate, result in a material negative change in the Executive’s compensation;
1.24.4    the failure by the Company to continue in effect any compensation plan
in which he or she participates immediately prior to either the Potential Change
in Control preceding the Change in Control or the Change in Control which is
material to his or her total compensation, including but not limited to the EICP
(other than with respect to any contingent PSU grant that is outstanding as of
the date of the Change in Control), the CLRP, and the DB SERP, as applicable, or
any substitute or alternative plans adopted prior to either such Potential
Change in Control or Change in Control, (unless (a) an equitable arrangement
(embodied in an ongoing substitute or alternative plan) has been made with
respect to such plan, or (b) the failure by the Company to continue the
Executive’s participation therein (or in such substitute or alternative plan) is
on a basis not materially less favorable, both in terms of the amount of
benefits provided and the level of his or her participation relative to other
participants, as existed at the time of such Potential Change in Control or
Change in Control), and provided that any such failures, in the aggregate,
result in a material negative change in the Executive’s compensation;
1.24.5    the failure by the Company to continue to provide him or her with
benefits substantially similar to those enjoyed by him or her under any of the
Company’s pension, life insurance, medical, health and accident, disability,
vacation pay or other welfare or fringe benefit plans or arrangements in which
he or she was participating at the time of either the Potential Change in
Control preceding the Change in Control or the Change in Control, provided that
any such failures, in the aggregate, result in a material negative change in the
Executive’s compensation;
1.24.6    any material failure by the Company to comply with and satisfy any of
its obligations under this Plan after a Potential Change in Control that is
followed within one (1) year by a Change in Control; or

5



--------------------------------------------------------------------------------

Exhibit 10.2





1.24.7 any material failure by the Company to comply with and satisfy any of its
obligations under any grantor trust established by the Company to provide itself
with a source of funds to assist itself in satisfying its liabilities under this
Plan after (a) a Change in Control described in one of the following: Section
1.6.1, Section 1.6.4 or Section 1.6.5 other than a sale or other disposition to
a corporation; (b) a Change in Control described in Section 1.6.2 if during the
Coverage Period, Incumbent Directors, as described in Section 1.6.1, cease for
any reason to constitute at least a majority of the Board; (c) a Change in
Control described in Section 1.6.3 if, at any time during the Coverage Period,
Incumbent Directors, as described in Section 1.6.1, do not constitute at least a
majority of the board of directors of the Surviving Corporation; or (d) a Change
in Control described in clause (i) of Section 1.6.4 involving a sale or other
disposition to a corporation if, at any time during the Coverage Period,
Incumbent Directors, as described in Section 1.6.1, do not constitute at least a
majority of the board of directors of such corporation; provided further, that
any such failures, in the aggregate, result in a material negative change in the
Executive’s compensation.
To qualify as a Good Reason under the Plan, any of the conditions listed above
in this Section 1.24 must be followed by a termination of employment within two
years of the initial existence of the Good Reason, and the notice requirements
of Section 4.1 must be satisfied. For purposes of this Plan, any good faith
determination of Good Reason (including the corresponding determination of
“materiality”) made by the Executive shall be conclusive; provided that such
determination satisfies the materiality requirement under Treasury Regulations
§1.409A-1(n)(2)(i), any successor thereto and other applicable guidance.
1.25    Hershey Pension Plan means The Hershey Company Retirement Plan and any
successor or replacement plan thereof.
1.26    Hershey Trust means either or both of (a) Hershey Trust Company, a
Pennsylvania corporation, as Trustee for Milton Hershey School, or any successor
to Hershey Trust Company as such trustee, and (b) Milton Hershey School, a
Pennsylvania not-for-profit corporation.
1.27    Incentive Pay means incentive payments awarded under the EICP from the
Company’s Annual Incentive Program or any similar, successor or replacement
program under the EICP.
1.28    Incumbent Director has the meaning assigned to such term in Section
1.6.1.
1.29    Key Employee means a “specified employee” under Code section
409A(a)(2)(B)(i) (i.e., a key employee (as defined under Code section 416(i)
(without regard to paragraph (5) thereof)) of a corporation any stock in which
is publicly traded on an established securities market or otherwise) and
applicable Treasury regulations and other guidance under Code section 409A. Key
Employees shall be determined in accordance with Code section 409A and pursuant
to the methodology established by the Employee Benefits Committee.

6



--------------------------------------------------------------------------------

Exhibit 10.2





1.30    Mandatory Retirement Age means age sixty-five (65) in the case of an
Executive who has served for a minimum of two (2) years at a high level
executive or high policy-making position and who is entitled to a
non-forfeitable, immediate, annual employer-provided retirement benefit from any
source, which is at least equal to a benefit, computed as a life annuity, of at
least $44,000 per year (or such other amount as may be provided by future
legislation). In the case of all other Executives, there shall be no Mandatory
Retirement Age.
1.31    Notice of Intent to Terminate shall have the meaning assigned to such
term in Section 4.1.
1.32    Plan means The Hershey Company Executive Benefits Protection Plan (Group
3A), as set forth herein, as amended from time to time.
1.33    Plan Administrator means the Company’s Senior Vice President, Chief
Human Resources Officer (or other officer of the Company holding a successor
position in the Company having the same or substantially similar organizational
responsibilities).
1.34    Potential Change in Control means the occurrence of any of the
following:
1.34.1    The Hershey Trust by action of: (i) the Board of Directors of Hershey
Trust Company; (ii) the Board of Managers of Milton Hershey School; (iii) the
Investment Committee of the Hershey Trust; and/or (iv) any officer or officers
of Hershey Trust Company or Milton Hershey School (acting with authority),
undertakes consideration of any action the taking of which would lead to a
Change in Control as defined herein, including, but not limited to consideration
of (1) an offer made to the Hershey Trust to purchase any number of its shares
in the Company such that if the Hershey Trust accepted such offer and sold such
number of shares in the Company the Hershey Trust would no longer have more than
50% of the Outstanding Company Voting Power, (2) an offering by the Hershey
Trust of any number of its shares in the Company for sale such that if such sale
were consummated the Hershey Trust would no longer have more than 50% of the
Outstanding Company Voting Power, or (3) entering into any agreement or
understanding with a person or entity that would lead to a Change in Control; or
1.34.2    The Board approves a transaction described in Section 1.6.2, 1.6.3,
1.6.4 or 1.6.5 of the definition of a Change in Control contained herein.
1.35    Retirement Eligible, with respect to an Executive, means he or she has
both attained his or her 55th birthday and been continuously employed by the
Company during the five (5) year period immediately preceding his or her
termination date.
1.36    Separation from Service or Separates from Service means a “separation
from service” within the meaning of Code section 409A.
1.37    Severance Benefits has the meaning assigned to such term in Section 3.2.

7



--------------------------------------------------------------------------------

Exhibit 10.2





1.38    Severance Period means the period beginning on the Executive’s Date of
Termination and continuing for 24 months, or, if less, the number of months
until the Executive would reach his or her Mandatory Retirement Age, if
applicable, but not less than 12 months.
1.39    Subsidiary means any corporation controlled by the Company, directly or
indirectly.
1.40    The 401(k) Plan means The Hershey Company 401(k) Plan and any successor
or replacement plan thereof.
1.41    Vested Current Incentive Pay Amount shall have the meaning assigned to
such term in Section 2.1.
1.42    Vested Current PSU Amount shall have the meaning assigned to such term
in Section 2.2.
1.43    Vested DB SERP Benefit shall have the meaning assigned to such term in
Section 2.3.


ARTICLE 2
VESTING OR PAYMENT OF CERTAIN BENEFITS
IN THE EVENT OF A CHANGE IN CONTROL


2.1    Vesting of Incentive Pay Benefits; Payment of Benefits. Upon the
occurrence of a Change in Control and Change in Control Event:
2.1.1    each Executive shall have a vested and non-forfeitable right hereunder
to receive a lump sum cash payment (as specified in Section 2.1.2) with respect
to each Incentive Pay award for which the award’s performance period has begun
but not ended as of the date of the Change in Control Event equal to the greater
of (x) the amount of the Executive’s 100% target Incentive Pay award, and (y)
the amount that would have been payable to him or her under the Incentive Pay
award calculated using his or her and the Company’s annualized actual
performance as of the date of the Change in Control Event (the greater of (x)
and (y) is herein referred to as the “Vested Current Incentive Pay Amount”); and
2.1.2    the Company shall, within sixty (60) days following the Change in
Control Event, pay to each Executive a lump sum cash payment equal to his or her
Vested Current Incentive Pay Amount.
2.2    Vesting of PSU Benefits; Payment of Benefits. Upon the occurrence of a
Change in Control and Change in Control Event:
2.2.1    each Executive shall have a vested and non-forfeitable right hereunder
to receive in cash (as specified in Section 2.2.2) an amount equal to the target
Performance Stock Unit (“PSU”) grant, if any, made to him or her under the EICP
for the cycle ending in the year of

8



--------------------------------------------------------------------------------


the Change in Control Event, determined as the greater of (x) the amount of the
Executive’s 100% target PSU grant and (y) the PSU grant amount that would have
been payable to him or her at the end of such grant cycle based on the Company’s
actual performance through the date of the Change in Control Event (as if the
same level of Company performance continued throughout the remainder of the
cycle); plus, if applicable, the PSU grant amounts from any other cycle that was
completed prior to the Change in Control Event for which (i) payment has not
been made or (ii) an election to defer such PSUs has been made, but such amounts
have not been credited to the Executive’s PSU Award Sub-Account under the
Deferred Compensation Plan, in each case valued at the higher of (a) the highest
closing price of the Company’s Common Stock on the New York Stock Exchange
during the sixty (60) day period preceding and including the date of the Change
in Control Event, and (b) if the Change in Control Event involves a transaction
in which an offer is made to purchase shares of Common Stock from the Company’s
stockholders, the price at which such offer is made (the higher of (a) and (b)
is herein referred to as the “Transaction Value”) (the greater of (x) and (y) is
herein referred to as the “Vested Current PSU Amount”);
2.2.2    except to the extent that such Vested Current PSU Amount would have
otherwise been subject to an effective deferral election under the Deferred
Compensation Plan, the Company shall, within sixty (60) days following the
Change in Control Event, pay to each Executive a lump sum cash payment equal to
his or her Vested Current PSU Amount, increased for any dividends that would be
otherwise payable on the PSUs following the Change in Control Event but prior to
the distribution date under this Section 2.2.2. In the event of an effective
deferral election, the portion of the amount determined under Section 2.2.1
equal to the amount which would have otherwise been subject to such deferral
election shall be credited to, and paid in accordance with, the Deferred
Compensation Plan; and
2.2.3    the vesting and payment provisions of this Section 2.2 shall not apply
to any PSU Award for which a Replacement Award (as defined in the EICP) is
outstanding following the Change in Control.
2.3    Vested DB SERP Benefit. Upon the occurrence of a Change in Control each
Executive who either is a participant in the DB SERP on the date of the Change
in Control or was a participant in the DB SERP on the date of the Potential
Change in Control preceding the Change in Control shall be fully vested under
the DB SERP (such vested benefit is hereinafter referred to as “Vested DB SERP
Benefit”). If such an Executive has not attained age fifty-five (55) as of his
or her Date of Termination, the Executive shall be treated as being eligible for
the “Early Retirement Benefit” as set forth in Section 4 of the DB SERP;
provided, however, the reduction factor prescribed in Section 4 of the DB SERP
shall still be given effect in calculating his or her Vested DB SERP Benefit,
provided that (i) for an Executive (other than the Chief Executive Officer of
the Company) who has not yet attained age fifty (50) as of the Executive’s Date
of Termination, the reduction factor in Section 4 of the DB SERP shall be based
on the number of complete calendar months by which the Date of Termination
precedes the Executive’s fifty-second (52nd) birthday, and (ii) for an Executive
(other than the Chief Executive Officer of the Company) who has attained age
fifty (50) as of the Executive’s Date of Termination, the reduction factor in
Section 4 of the DB SERP shall be zero percent (0%).

9



--------------------------------------------------------------------------------


An Executive’s Vested DB SERP Benefit shall be payable in accordance with the DB
SERP, but the actuarial present value of such Executive’s Vested DB SERP
Benefit, taking into account the foregoing provisions, shall be determined
using: (i) the mortality table described in the DB SERP; (ii) an interest rate
equal to the “Lump Sum Interest Rate,” as defined in the DB SERP, as of the
Executive’s Date of Termination; (iii) the Executive’s Date of Termination as
the date on which payment of the Executive’s Vested DB SERP Benefit is to
commence being paid and as the date as on which the actuarial present value of
such Vested DB SERP Benefit is calculated; and (iv) the actual age of the
Executive and his or her spouse as of the Executive’s Date of Termination.
2.4    Vested Deferred Compensation Plan Benefit. Upon the occurrence of a
Change in Control, each Executive who either is a participant in the Deferred
Compensation Plan on the date of the Change in Control or was a participant in
the Deferred Compensation Plan on the date of the Potential Change in Control
preceding the Change in Control shall be fully vested in all benefits payable
under the Deferred Compensation Plan.
2.5    Vested CLRP Benefit. Upon the occurrence of a Change in Control, each
Executive who either is a participant in the CLRP on the date of the Change in
Control or was a participant in the CLRP on the date of the Potential Change in
Control preceding the Change in Control shall be fully vested in his or her
benefit, if any, under the CLRP.
2.6    Vested 401(k) Plan Accounts. Upon the occurrence of a Change in Control,
each Executive who either is a participant in The 401(k) Plan on the date of the
Change in Control or was a participant in The 401(k) Plan on the date of the
Potential Change in Control preceding the Change in Control shall be fully
vested in all of his or her accounts under The 401(k) Plan.
2.7    DB SERP, CLRP, or Deferred Compensation Plan Amendments. Notwithstanding
any provision of the DB SERP, CLRP, or Deferred Compensation Plan, none of the
DB SERP, CLRP, or Deferred Compensation Plan may be terminated or amended in any
manner that is adverse to the interests of any Executive without his or her
consent either: (i) after a Potential Change in Control occurs and for one (1)
year following the cessation of the Potential Change in Control, or (ii) after a
Change in Control. In addition, any termination or amendment of the DB SERP,
CLRP, or Deferred Compensation Plan in a manner adverse to the interests of an
Executive within one (1) year prior to a Potential Change in Control shall not
be given effect for purposes of determining benefits under this Plan.
2.8    Other PSU Grants Outstanding as of the Date of a Change in Control. An
Executive shall have a vested and non-forfeitable right hereunder to receive a
lump sum cash payment with respect to each PSU grant cycle that has begun but
not ended as of the occurrence of both a Change in Control and Change in Control
Event (and that is not otherwise paid out in whole or in part in accordance with
the terms of Section 2.2) in an amount equal to the product of (x) and (y),
where (x) is an amount equal to the 100% target PSU grant for each such cycle
valued at the higher of (i) the Transaction Value and (ii) the highest closing
price of the Company’s Common Stock on the New York Stock Exchange from the date
of the Change in Control until the earlier of the end of the applicable grant
cycle or the Executive’s Separation from Service, and (y) is 100%, unless the
Change in Control occurs within the first year of the

10



--------------------------------------------------------------------------------


applicable grant cycle, in which case, (y) is a fraction the numerator of which
is the number of days from and including the first day of the applicable grant
cycle until (and including) the date of the Change in Control or the Change in
Control Event (whichever is later) and the denominator of which is the number of
days in the applicable grant cycle; and such product is increased for any
dividends that would be otherwise payable on the PSUs following the Change in
Control but prior to the distribution date under this Section 2.8. Except to the
extent that such PSU amounts would have otherwise been subject to an effective
deferral election under the Deferred Compensation Plan, the payment provided for
in this Section 2.8 with respect to each such PSU grant cycle shall be made to
an Executive in a lump sum by the sixtieth (60th) day following the earlier of:
(a) the last day of the applicable grant cycle, and (b) the Executive’s
Separation from Service. Notwithstanding the foregoing, distributions may not be
made to a Key Employee upon a Separation from Service before the date which is
six months after the date of the Key Employee’s Separation from Service (or, if
earlier, the date of death of the Key Employee). Any payment upon a Key
Employee’s Separation from Service under this Section 2.8 shall be made in the
seventh month following the date of such Separation from Service (or, if
earlier, the month after the Key Employee’s death). In the event of an effective
deferral election, the portion of the amount determined under this Section 2.8
equal to the amount which would have otherwise been subject to such deferral
election shall be credited to, and paid in accordance with, the Deferred
Compensation Plan. The vesting and payment provisions of this Section 2.8 shall
not apply to any PSU award for which a Replacement Award (as defined in the
EICP) is outstanding following the Change in Control.


ARTICLE 3
EXECUTIVE BENEFITS AND RIGHTS
UPON TERMINATION OF EMPLOYMENT


3.1    General Termination Rights and Benefits. If an Executive’s employment at
the Company is terminated at any time after a Change in Control for any reason
(whether by him or her or the Company), the Company shall pay to him or her
payments described in Sections 3.1.1 through 3.1.5 below.
3.1.1    Previously Earned Salary. The Company shall pay his or her full salary
to him or her through his or her Date of Termination at the highest rate in
effect during the period between (a) the Potential Change in Control (if any)
preceding the Change in Control or the Change in Control (if no Potential Change
in Control occurs), and (b) the date the Notice of Intent to Terminate is given,
together with all compensation and benefits payable to him or her through the
Date of Termination under the terms of any compensation or benefit plan, program
or arrangement maintained by the Company during such period.
3.1.2    Previously Earned Benefits. The Company shall pay his or her normal
post-termination compensation and benefits to him or her as such payments become
due. Such post-termination compensation and benefits shall be determined under,
and paid in accordance with, the Company’s retirement, insurance, pension,
welfare and other compensation or benefit plans, programs and arrangements.

11



--------------------------------------------------------------------------------


3.1.3    Payment of Vested Current Incentive Pay Amount. Except to the extent
that the Company has previously paid or concurrently pays to him or her all or a
portion of his or her Vested Current Incentive Pay Amount pursuant to Section
2.1, Section 3.1.1 or Section 3.1.2, the Company shall pay to him or her a lump
sum cash payment equal to his or her Vested Current Incentive Pay Amount.
3.1.4    Payment of Vested Current PSU Amount. Except to the extent that the
Vested Current PSU Amount would have otherwise been subject to an effective
deferral election under the Deferred Compensation Plan or the Company has
previously paid or concurrently pays to him or her all or a portion of his or
her Vested Current PSU Amount pursuant to Section 2.2, Section 3.1.1 or Section
3.1.2, the Company shall pay to him or her a lump sum cash payment equal to his
or her Vested Current PSU Amount.
3.1.5    The 401(k) Plan. In the event that any amount under The 401(k) Plan
which vests pursuant to Section 2.6 cannot be paid to the Executive under the
terms of The 401(k) Plan, the Company shall pay such amount to the Executive
under the terms of this Plan.
3.2    Severance Benefits. In addition to the payments provided for by Section
3.1, the Company shall pay or provide to an Executive the payments, benefits,
and services described in Sections 3.2.1 through 3.2.5 below (the “Severance
Benefits”) in accordance with such Sections upon termination of his or her
employment with the Company during the Coverage Period, unless such termination
is (a) by the Company for Cause, (b) by reason of his or her death or Disability
or after his or her Mandatory Retirement Age, if applicable, or (c) by him or
her without Good Reason.
3.2.1    Lump-Sum Severance Payment. In lieu of any further salary payments to
him or her for periods subsequent to the Date of Termination, the Company shall
pay to him or her a lump-sum severance payment, in cash, equal to the number of
years (including fractions) in the Executive’s Severance Period times the sum of
(a) and (b), where (a) equals his or her Annual Base Salary, and (b) equals his
or her Annual Incentive Pay.
3.2.2    Continued Welfare Benefits. During the Executive’s Severance Period,
the Company shall provide him or her with continued welfare benefits (including
group term life insurance, and health and other welfare benefits, but excluding
long-term and short-term disability benefits) (the benefits to be provided
hereunder referred to collectively as “Welfare Benefits”) that are substantially
similar in all respects to those which he or she was receiving immediately prior
to the Notice of Intent to Terminate on substantially the same terms and
conditions, including contributions required from him or her for such benefits
(without giving effect to any reduction in such benefits (e.g., increasing the
contributions required from the Executive) subsequent to the Potential Change in
Control preceding the Change in Control or the Change in Control, which
reduction constitutes or may constitute Good Reason); provided that if he or she
cannot continue to participate in the Company plans providing Welfare Benefits,
the Company shall otherwise provide such benefits on the same after-tax basis as
if continued participation had been permitted. The Executive shall be entitled
to elect to change his or her level of coverage and/or his or her choice of
coverage options (such as Executive only or family medical coverage) with
respect to the Welfare Benefits to be provided by the Company to him or

12



--------------------------------------------------------------------------------


her to the same extent that actively employed executives of the Company are
permitted to make such changes; provided, however, that in the event of any such
changes he or she shall pay the amount of any cost increase that would actually
be paid by an actively employed executive of the Company by reason of such
actively employed executive making the same change in level of coverage or
coverage options. Notwithstanding the foregoing, in the event that the Executive
becomes reemployed with another employer and becomes eligible to receive welfare
benefits from such employer, the Welfare Benefits described herein shall be
secondary to such benefits, but only to the extent that the Company reimburses
him or her for any increased cost and provides any additional benefits necessary
to give him or her benefits at the same level as the Welfare Benefits provided
hereunder.
To the extent the continuation of the Welfare Benefits under this Section 3.2.2
is, or ever becomes, taxable to the Executive, and to the extent the Welfare
Benefits continue beyond the period in which the Executive would be entitled (or
would, but for this Plan, be entitled) to continuation coverage under a group
health plan of the Company under Code section 4980B (COBRA) if the Executive
elected such coverage and paid the applicable premiums, the Company shall
administer such continuation of coverage consistent with the following
additional requirements as set forth in Treas. Reg. § 1.409A-3(i)(1)(iv):
3.2.2.1    Executive’s eligibility for Welfare Benefits in one year will not
affect Executive’s eligibility for Welfare Benefits in any other year
(disregarding any limit on the amount of Welfare Benefits that may be reimbursed
during such continuation period);
3.2.2.2    Any reimbursement of eligible expenses will be made on or before the
last day of the year following the year in which the expense was incurred; and
3.2.2.3    Executive’s right to Welfare Benefits is not subject to liquidation
or exchange for another benefit.
In the event the preceding sentence applies, the Executive’s applicable COBRA
period lasts less than six (6) months and the Executive is a Key Employee upon
his or her Separation from Service, reimbursement for Welfare Benefits shall
commence in the seventh month following the Executive’s Separation from Service
(or, if earlier, the month after the Executive’s death).
3.2.3    Outstanding Awards. If an Executive’s Date of Termination occurs within
the two (2) year period beginning on the date on which a Change in Control Event
occurs,
3.2.3.1    he or she shall be entitled to a lump sum cash payment with respect
to each Incentive Pay award, except for any portion of his or her Vested Current
Incentive Pay Amount which the Company has previously paid or concurrently pays
to him or her, for which the award’s performance period has begun but not ended
as of the Executive’s Date of Termination equal to the product of (x) and (y)
for each such Incentive Pay award, where (x) is an amount equal to the greater
of (A) the 100% target Incentive Pay award amount for the applicable award
period, and (B) the amount that would have been payable to the Executive under
such Incentive Pay award for the applicable award period, calculated using his
or her and

13



--------------------------------------------------------------------------------


the Company’s annualized actual performance as of his or her Date of
Termination, and (y) is a fraction, the numerator of which is the number of days
from and including the first day of the applicable award period until (and
including) his or her Date of Termination, and the denominator of which is the
number of days in such applicable award period. The amount payable under this
Section shall be paid in a lump sum within sixty (60) days after the Executive's
Separation from Service; and
3.2.3.2     he or she shall be entitled to vesting and payment with respect to
any outstanding Replacement Award (is defined in the EICP) in accordance with
the terms of such awards and the EICP.
3.2.4    Outplacement Services. If an Executive becomes eligible to receive
Severance Benefits, such Executive shall be entitled to receive reasonable
outplacement services in accordance with the Company’s outplacement services
policy (as in effect immediately prior to the Change in Control) until the
earliest of: (a) one (1) year following the Executive’s Separation from Service,
(b) the date the Executive secures other full-time employment, or (c) the date
the value of such reasonable outplacement services provided by the Company
reaches $35,000. The reimbursement of the reasonable outplacement services set
forth above shall be made to the Executive as soon as practicable, but in no
event later than the end of the second year following the year the Executive
Separates from Service.
3.2.5    Financial Counseling and Tax Preparation. If an Executive becomes
eligible to receive Severance Benefits, such Executive shall be entitled to
receive reimbursements for expenses incurred for financial counseling and tax
preparation services under The Hershey Company Financial Counseling and Tax
Preparation Services Program (hereinafter referred to as “Qualifying Expenses”),
on a basis that is no less favorable than the manner in which such benefits were
available to the Executive immediately prior to the Change in Control, for
twenty-four (24) months following the Executive’s Separation from Service. The
Company shall reimburse the Executive directly or indirectly for Qualifying
Expenses commencing in the seventh month following the Executive’s Separation
from Service and in the first month of each subsequent calendar quarter until
the end of the twenty-four (24) month period referred to in the previous
sentence. On the first date of reimbursement, the Company’s payment will
reimburse the Executive for all Qualifying Expenses that are incurred during the
initial delay period immediately following his or her Separation from Service;
thereafter, such reimbursements shall be in an amount equal to the Qualifying
Expenses that are submitted to the Company during each subsequent quarterly
period. For the purposes of this Section 3.2.5, the Committee in its sole
discretion shall determine whether the expenses incurred by the Executive for
financial counseling and tax preparation services constitute Qualifying
Expenses.
Benefits under this Section 3.2.5 shall be administered consistent with the
following additional requirements as set forth in Treas. Reg. §
1.409A-3(i)(1)(iv): (1) Executive’s eligibility for benefits in one year will
not affect Executive’s eligibility for benefits in any other year; (2) any
reimbursement of eligible expenses will be made on or before the last day of the
year following the year in which the expense was incurred; and (3) Executive’s
right to benefits is not subject to liquidation or exchange for another benefit.

14



--------------------------------------------------------------------------------


3.3    Enhanced Pension Benefits. In addition to payments provided for by
Sections 3.1 and 3.2, the Company shall pay or provide to an Executive the
benefits described in Sections 3.3.1 through 3.3.4 below in accordance with such
Sections upon termination of his or her employment with the Company during the
Coverage Period, unless such termination is (a) by the Company for Cause, (b) by
reason of his or her death or Disability or after his or her Mandatory
Retirement Age, if applicable, or (c) by him or her without Good Reason.
3.3.1    Enhanced DB SERP Benefit. For an Executive who continues to be a
participant in the DB SERP as of his or her Date of Termination, such Executive
shall receive in cash an amount equal to the increase in his or her Vested DB
SERP Benefit, as a result of the additional credits set forth below (such vested
benefit under this Section 3.3.1 is hereinafter referred to as “Enhanced DB SERP
Benefit”).
For purposes of determining such Executive’s Enhanced DB SERP Benefit as of the
date of his or her Date of Termination: (i) he or she shall be credited for all
purposes under the DB SERP with additional Years of Service (as defined in the
DB SERP) equal to the number of years (including fractions thereof) in the
Executive’s Severance Period; (ii) the provisions of Section 2.3 regarding
vesting and early retirement eligibility and reduction factors shall apply;
(iii) he or she shall be deemed to have been paid his or her Annual Base Salary
during his or her Severance Period which shall be considered to have been earned
over such period of time during his or her last five (5) years of employment
with the Company for purposes of calculating “Final Average Compensation” (as
defined in the DB SERP); (iv) he or she shall be deemed to have been paid his or
her Annual Incentive Pay during his or her Severance Period which, together with
his or her Vested Current Incentive Pay Amount as determined pursuant to Section
2.1.1 shall be considered his or her Incentive Pay awards paid or accrued with
respect to his or her Severance Period, which shall be considered part of his or
her last five (5) years of employment with the Company for purposes of
calculating “Final Average Compensation” (as defined in the DB SERP); and (v)
for the purposes of determining “Final Average Compensation” and not for the
purposes of any other provision of the DB SERP, in the event he or she has not
participated in the Incentive Pay portion of the EICP (after taking into account
the year during which the Change in Control occurs as to which he or she is
entitled to his or her Vested Current Incentive Pay Amount plus the number of
years with respect to which he or she is deemed to have been paid his or her
Annual Incentive Pay as provided in this Section 3.3.1(v)) for three (3)
consecutive years in his or her last five (5) years of employment with the
Company, he or she shall have his or her highest annual average Incentive Pay
award be based on the average of his or her Incentive Pay awards paid or accrued
over the sum of the number of years preceding the year during which the Date of
Termination occurs during which he or she has participated in the Incentive Pay
portion of the EICP plus the number of years with respect to which he or she is
deemed to have been paid his or her Annual Incentive Pay as provided in this
Section 3.3.1(v) plus the year during which the Change in Control occurs with
respect to which he or she is entitled to his or her Vested Current Incentive
Pay Amount regardless of his or her actual years of participation in the
Incentive Pay portion of the EICP at the time of his or her Date of Termination
and regardless of the number of years such Executive has been employed by the
Company as of the Date of Termination.

15



--------------------------------------------------------------------------------


3.3.2    Enhanced DC SERP Benefit. Each Executive who is a participant in the DC
SERP as of his or her Date of Termination shall receive in cash an amount equal
to the applicable percentage rate under Section 6.2 of the Deferred Compensation
Plan multiplied by his or her Annual Base Salary and Annual Incentive Pay
determined as if such amounts were paid during the years (including fractions
thereof) in the Executive’s Severance Period.
3.3.3    Alternative Enhanced DB Benefits. Each Executive who is not a
participant in the DB SERP as of his or her Date of Termination shall have a
vested and non-forfeitable right hereunder to receive in cash an amount equal to
the amount determined under either Section 3.3.3.1 or 3.3.3.2, as applicable.
3.3.3.1    For an Executive who is a participant in the Hershey Pension Plan, a
lump sum cash amount equal to the Basic Credit rate applicable to the Executive
under the Hershey Pension Plan multiplied by his or her Annual Base Salary and
Annual Incentive Pay determined as if such amounts were paid to the Executive
for the number of years (including fractions thereof) in his or her Severance
Period. For this purpose, the IRS limitations imposed under the Hershey Pension
Plan shall not apply. Notwithstanding the foregoing, for purposes of determining
the lump sum cash amount payable under this Section 3.3.3.1 to an Executive who
is a participant under the DC SERP, the Basic Credit rate applicable to amounts
paid to the Executive in excess of the limitation under Code section 401(a)(17)
shall equal three (3) percent; or
3.3.3.2    For an Executive who is not a participant in the Hershey Pension
Plan, a lump sum cash amount equal to the Core Retirement Contribution rate in
effect under The 401(k) Plan multiplied by his or her Annual Base Salary and
Annual Incentive Pay determined as if such amounts were paid to the Executive
for the number of years (including fractions thereof) in his or her Severance
Period. For this purpose, the IRS limitations imposed under The 401(k) Plan
shall not apply.
3.3.4    Enhanced Matching Contributions. Each Executive who is eligible to
receive amounts under Section 3.3.1, 3.3.2, or 3.3.3 shall also receive in cash
an amount equal to the Matching Contribution rate in effect under The 401(k)
Plan multiplied by his or her Annual Base Salary and Annual Incentive Pay
determined as if such amounts were paid to the Executive for the number of years
(including fractions thereof) in his or her Severance Period. For this purpose,
the IRS limitations imposed under The 401(k) Plan shall not apply.
3.4    Possible Reduction in Payments.
3.4.1    Except with respect to an Executive whose participation in the Plan is
pursuant to an executive employment agreement in effect as of the Effective Date
(in which case the provisions of this Section 3.4 as in effect immediately prior
to the Effective Date shall continue to apply to such Executive), in the event
that an Executive becomes entitled to the Severance Benefits or any other
benefits or payments under this Plan, or under the EICP by reason of the
accelerated vesting or payment of any awards thereunder (together, the “Total
Benefits”), and any of the Total Benefits payable to the Executive (a)
constitute parachute payments within the meaning of section 280G of the Code,
and (b) but for this Section 3.4 would

16



--------------------------------------------------------------------------------


be subject to the Excise Tax, then such Total Benefits shall be either: (i)
delivered in full, or (ii) reduced (but not below zero) to the maximum amount
that could be paid to the Executive without giving rise to the Excise Tax (the
“Safe Harbor Cap”), whichever of the foregoing amounts, taking into account the
applicable federal, state and local income and employment taxes and the Excise
Tax (and any equivalent state or local excise taxes), results in the receipt by
the Executive, on an after-tax basis, of the greatest amount of benefits,
notwithstanding that all or some portion of such benefits may be subject to the
Excise Tax. Any reduction in payments and/or benefits required by this Section
3.4 shall be accomplished first by reducing or eliminating the Total Benefits
which are not payable in cash and then by reducing or eliminating cash payments,
in each case in reverse order beginning with payments or benefits which are to
be paid the farthest in time from the determination as to whether any of the
Total Benefits will be subject to the Excise Tax.
3.4.2    All determinations required to be made under this Section 3.4,
including the reduction of the Total Benefits to the Safe Harbor Cap, if
applicable, and the assumptions to be utilized in arriving at such
determinations, shall be made by the public accounting firm that is retained by
the Company as of the date immediately prior to the Change in Control (the
“Accounting Firm”) which shall provide detailed supporting calculations both to
the Company and the Executive within fifteen (15) business days of the receipt
of notice from the Company or the Executive that a Potential Change in Control
or a Change in Control has occurred such that payments which will constitute
Total Benefits may be made, or such earlier time as is requested by the Company
(collectively, the “Determinations”). In the event that the Accounting Firm is
serving as accountant or auditor for the individual, entity or group effecting
the Change in Control, the Company may appoint another nationally recognized
public accounting firm to make the Determinations required hereunder (which
accounting firm shall then be referred to as the Accounting Firm hereunder). All
reasonable fees and expenses of the Accounting Firm shall be borne solely by the
Company, and the Company shall enter into any reasonable agreement requested in
good faith by the Accounting Firm in connection with the performance of the
services hereunder. The Determinations by the Accounting Firm shall be binding
upon the Company and the Executive.
3.4.3    For purposes of making the Determinations, the Accounting Firm shall
utilize the following assumptions and approximations: (i) any other payments or
benefits received or to be received by an Executive in connection with a Change
in Control or his or her termination of employment (whether pursuant to the
terms of this Plan or any other plan, arrangement or agreement with the Company,
any Person whose actions result in a Change in Control or any Person affiliated
with the Company or such Person) shall be treated as parachute payments within
the meaning of Code section 280G(b)(2), and all excess parachute payments within
the meaning of Code section 280G(b)(1) shall be treated as subject to the Excise
Tax, unless in the opinion of tax counsel (“Tax Counsel”) selected by the
Accounting Firm (which counsel may be counsel to the Company), such other
payments or benefits (in whole or in part) do not constitute parachute payments,
or such excess parachute payments (in whole or in part) represent reasonable
compensation for services actually rendered within the meaning of Code section
280G(b)(4) in excess of the Base Amount, or are otherwise not subject to the
Excise Tax, (ii) the amount of the Total Benefits which shall be treated as
subject to the Excise Tax shall be equal to the lesser of (A) the total amount
of the Total Benefits reduced by the amount of such

17



--------------------------------------------------------------------------------


Total Benefits that in the opinion of Tax Counsel are not parachute payments, or
(B) the amount of excess parachute payments within the meaning of Section
280G(b)(1) (after applying clause (i), above), and (iii) the value of any
non-cash benefits or any deferred payment or benefit shall be determined by the
Accounting Firm in accordance with the principles of Code sections 280G(d)(3)
and (4).
3.4.4    For purposes of making the Determinations, an Executive shall be deemed
to pay federal income taxes at the highest marginal rate for federal, state and
local income taxes in the state and locality of his or her residence on the Date
of Termination, net of the reduction in federal income taxes which could be
obtained from deduction of such state and local taxes (calculated by assuming
that any reduction under Code section 68 or any successor or similar provision
in the amount of itemized deductions allowable to him or her applies first to
reduce the amount of such state and local income taxes that would otherwise be
deductible by him or her).
3.4.5    This Section 3.4.5 shall apply to an Executive in the event of the
reduction of the Executive's Total Benefits to the Safe Harbor Cap pursuant to
Section 3.4.1. If it is established pursuant to a final decision of a court or
an IRS proceeding which has been finally and conclusively resolved, that Total
Benefits have been paid to, or provided for the benefit of, the Executive by the
Company, which are in excess of the limitations provided in this Section 3.4
(hereinafter referred to as an “Excess Payment”), the Executive shall repay the
Excess Payment to the Company on demand, together with interest on the Excess
Payment at the applicable federal rate (as defined in Code section 1274(d)) from
the date of the Executive’s receipt of such Excess Payment until the date of
such repayment. As a result of the uncertainty in the application of Code
section 4999 at the time of the Determinations, it is possible that Total
Benefits which will not have been paid or provided by the Company should have
been paid or provided (an “Underpayment”). In the event that it is determined by
the Accounting Firm, the IRS, court order, or the Company (which shall include
the position taken by the Company alone or together with its consolidated group)
on its federal income tax return, that an Underpayment has occurred, the Company
shall pay an amount equal to such Underpayment to the Executive within thirty
(30) business days of such decision together with interest on such amount at the
applicable federal rate from the date such amount would have been paid to the
Executive until the date of payment.
3.5    Timing of Payments. The amounts payable under Sections 3.1.1, 3.1.3,
3.1.4, 3.1.5, 3.2.1, 3.2.3, and 3.3.4 and, as applicable, Sections 3.3.1, 3.3.2,
or 3.3.3 shall be made to an Executive not later than the sixtieth (60th) day
following his or her Date of Termination.
3.6    Reimbursement of Legal Costs. The Company shall pay to an Executive
reasonable legal fees and expenses incurred by him or her as a result of a
termination of his or her employment which may entitle him or her to any
payments under Article 3 of the Plan to the extent that such fees and expenses,
if any, are incurred (a) in contesting or disputing in good faith any right or
benefit under Article 3 in connection with a Change in Control or any Notice of
Intent to Terminate under Section 4.3, or (b) in connection with any tax audit
or proceeding to the extent attributable to the application of Code section 4999
to any payment or benefit provided hereunder. Such payments shall be made within
sixty (60) days after delivery of his or

18



--------------------------------------------------------------------------------


her respective written requests for payment accompanied by such evidence of fees
and expenses incurred as the Company reasonably may require.
Benefits under this Section 3.6 shall be administered consistent with the
following additional requirements as set forth in Treas. Reg. §
1.409A-3(i)(1)(iv): (1) Executive’s eligibility for benefits in one year will
not affect Executive’s eligibility for benefits in any other year; (2) any
reimbursement of eligible expenses will be made on or before the last day of the
year following the year in which the expense was incurred; and (3) Executive’s
right to benefits is not subject to liquidation or exchange for another benefit.
In the event the Executive is a Key Employee upon his or her Separation from
Service, reimbursement for benefits under this Section 3.6 shall commence in the
seventh month following the Executive’s Separation from Service (or, if earlier,
the month after the Executive’s death).
3.7    Executives’ Covenant. The Company may condition the payment of the
amounts and provision of the benefits described in Article 3 of the Plan to an
Executive upon his or her providing to the Company a written agreement that,
subject to the terms and conditions of this Plan, in the event of a Potential
Change in Control, he or she will remain in the employ of the Company until the
earliest of (a) a date which is nine months after the date of such Potential
Change in Control, (b) the date of a Change in Control, (c) the date of his or
her termination of employment for Good Reason (determined by treating the
Potential Change in Control for this purpose as a Change in Control in applying
the definition of Good Reason) or by reason of death or Disability, (d) the
termination by the Company of his or her employment for any reason, or (e) his
or her attaining age sixty-five (65). In the event of such future written
agreement between the Company and the Executive, the benefits described in
Article 3 of the Plan shall be provided in compliance with Code section 409A, as
applicable.


ARTICLE 4
TERMINATION PROCEDURES AND
COMPENSATION DURING DISPUTE


4.1    Notice of Intent to Terminate. After a Change in Control, any purported
termination of an Executive’s employment (other than by reason of death) that
may result in benefits under this Plan must be preceded by a written Notice of
Intent to Terminate from him or her to the Company or the Company to him or her,
as applicable, in accordance with Section 8.17. For purposes of this Plan, a
Notice of Intent to Terminate shall mean a notice which shall indicate the
notifying party’s opinion regarding the specific provisions of this Plan that
will apply upon such termination and shall set forth in reasonable detail the
facts and circumstances claimed to provide a basis for the application of the
provisions so indicated. Further, a Notice of Intent to Terminate for Cause
shall specify in detail the particulars of the determination made by the Board
or by the Chief Executive Officer that the Executive is guilty of conduct
described in any of Section 1.5.1 through 1.5.4 herein.
In the case of a termination for Good Reason, the Executive must provide notice
to the Company of the existence of the applicable condition described in Section
1.24 or 9.3 within ninety (90) days of the initial existence of the condition.
The Company will then have a period

19



--------------------------------------------------------------------------------


of thirty (30) days during which it may remedy the condition in which case the
Good Reason condition will no longer apply to the Executive for purposes of this
Plan.
4.2    Date of Termination. Date of Termination, (a) with respect to any
purported termination of an Executive’s employment after a Change in Control,
shall mean (except as provided in Section 4.3) (i) if his or her employment is
terminated by reason of his or her death, the date of his or her death, (ii) if
his or her employment is terminated for Disability, thirty (30) days after
Notice of Intent to Terminate is given (provided that he or she shall not have
returned to the full-time performance of his or her duties during such thirty
(30) day period), or (iii) if his or her employment is terminated for any other
reason, the date specified as the date of termination within the Notice of
Intent to Terminate (which (x) in the case of a termination by the Company,
shall not be less than thirty (30) days, except in the case of a termination for
Cause in which case it shall not be less than ten (10) days, provided that the
Company may require him or her to not report to work during such ten (10) day
period, and (y) in the case of a termination by an Executive, shall not be less
than fifteen (15) days nor more than sixty (60) days, respectively, from the
date such Notice of Intent to Terminate is given), and (b) for purposes of
Section 2.3 of this Plan, shall mean the date a Change in Control occurs.
4.3    Dispute Concerning Termination. If within fifteen (15) days after any
Notice of Intent to Terminate is given (within eight (8) days in the case of a
termination for Cause by the Company), or, if later, prior to the Date of
Termination (as determined without regard to this Section 4.3), the person
receiving such Notice of Intent to Terminate notifies the person giving such
notice that a dispute exists concerning the termination or the provisions of
this Plan that apply to such termination, the Date of Termination shall be the
date on which the dispute is finally resolved, either by mutual written
agreement of the parties to such dispute or by a final judgment, order or decree
of a court of competent jurisdiction (which is not appealable or with respect to
which the time for appeal therefrom has expired and no appeal has been
perfected); provided, however, that the Date of Termination shall be extended by
a notice of dispute only if such notice is given in good faith and the person
giving such notice pursues the resolution of such dispute with reasonable
diligence; and provided, that the payment, if applicable, of any amount in
dispute under this Section 4.3 shall be made as soon as practicable following
the Date of Termination (as determined without regard to this Section 4.3), but
in no event later than March 15 of the year following such date.
4.4    Compensation During Dispute. If a purported termination of an Executive’s
employment occurs following a Change in Control and such termination or the
provisions of this Plan that apply upon such termination is disputed in
accordance with Section 4.3 (including a dispute as to the existence of good
faith and/or reasonable diligence thereunder), the Company shall continue to pay
the Executive his or her Annual Base Salary and continue to provide to him or
her the Welfare Benefits provided for in Section 3.2.2 until the dispute is
finally resolved in accordance with Section 4.3. Notwithstanding the foregoing,
payment of Annual Base Salary may not be made to a Key Employee upon a
Separation from Service before the date which is six months after the date of
the Key Employee’s Separation from Service (or, if earlier, the date of death of
the Key Employee). Any payments that would otherwise be made during this period
of delay shall be accumulated and paid in the seventh month following the
Participant’s Separation from Service (or, if earlier, the month after the
Participant’s death). Amounts paid under this

20



--------------------------------------------------------------------------------


Section 4.4 are in addition to all other amounts due under this Plan (other than
those due under Section 3.1.1) and shall not be offset against or reduce any
other amounts due under this Plan.


ARTICLE 5
PLAN ADMINISTRATION


5.1    Authority to Plan Administrator. The Plan shall be interpreted,
administered and operated by the Plan Administrator, subject to the express
provisions of the Plan.
5.2    Delegation of Duties. The Plan Administrator may delegate any of his or
her duties hereunder to such person or persons from time to time as he or she
may designate.
5.3    Engagement of Third Parties. The Plan Administrator is empowered, on
behalf of the Plan, to engage accountants, legal counsel and such other
personnel as he or she deems necessary or advisable to assist him or her in the
performance of his or her duties under the Plan. The functions of any such
persons engaged by the Plan Administrator shall be limited to the specified
services and duties for which they are engaged, and such persons shall have no
other duties, obligations or responsibilities under the Plan. Such persons shall
exercise no discretionary authority or discretionary control respecting the
management of the Plan. All reasonable expenses thereof shall be borne by the
Company.


ARTICLE 6
CLAIMS


6.1    Claims Procedure. Claims for benefits under the Plan shall be filed with
the Plan Administrator. If any Executive or other payee claims to be entitled to
a benefit under the Plan and the Plan Administrator determines that such claim
shall be denied in whole or in part, the Plan Administrator shall notify such
person of its decision in writing. Such notification will be written in a manner
calculated to be understood by such person and will contain (a) specific reasons
for the denial, (b) specific reference to pertinent Plan provisions, (c) a
description of any additional material or information necessary for such person
to perfect such claim and an explanation of why such material or information is
necessary, and (d) information as to the steps to be taken if the person wishes
to submit a request for review. Such notification will be given within ninety
(90) days after the claim is received by the Plan Administrator. If such
notification is not given within such period, the claim will be considered
denied as of the last day of such period and such person may request a review of
his or her claim.
6.2    Review Procedure. Within sixty (60) days after the date on which a person
receives a written notice of a denied claim (or, if applicable, within sixty
(60) days after the date on which such denial is considered to have occurred)
such person (or his or her duly authorized representative) may (a) file a
written request with the Plan Administrator for a review of his or her denied
claim and of pertinent documents and (b) submit written issues and comments to
the Plan Administrator. The Plan Administrator will notify such person of its
decision in writing. Such notification will be written in a manner calculated to
be understood by such person and will contain specific reasons for the decision
as well as specific references to pertinent Plan provisions. The decision on
review will be made within sixty (60) days after the request for

21



--------------------------------------------------------------------------------


review is received by the Plan Administrator. If the decision on review is not
made within such period, the claim will be considered denied.
6.3    Claims and Review Procedures Not Mandatory. The claims procedure and
review procedure provided for in this Article 6 are provided for the use and
benefit of Executives who may choose to use such procedures, but compliance with
the provisions of this Article 6 is not mandatory for any Executive claiming
benefits under the Plan. It shall not be necessary for any Executive to file a
claim with the Plan Administrator or to exhaust the procedures and remedies
provided for by this Article 6 prior to bringing any legal claim or action, or
asserting any other demand, for payments or other benefits to which he or she
claims entitlement hereunder.


ARTICLE 7
PLAN MODIFICATION OR TERMINATION


The Plan may be amended or terminated by resolution of the Board at any time;
provided, however, that (a) the Plan may not be terminated or amended in a
manner adverse to the interests of any Executive, without his or her consent (i)
after a Potential Change in Control occurs and for one (1) year following the
cessation of a Potential Change in Control, or (ii) for the two-year period
following consummation of the transaction(s) resulting from or in the Change in
Control; and (b) no termination of this Plan or amendment hereof in a manner
adverse to the interests of any Executive, without his or her consent, shall be
effective if such termination or amendment occurs (i) at the request of a third
party who has taken steps reasonably calculated to effect a Change in Control or
(ii) in connection with or in anticipation of a Change in Control or Potential
Change in Control. For this purpose, the cessation of a Potential Change in
Control occurs if a Change in Control has not occurred within one (1) year
following the Potential Change in Control. In the event that the termination of
this Plan by the Company or an amendment hereof in a manner adverse to the
interests of any Executive (without his or her consent) occurs within one (1)
year prior to a Potential Change in Control or a Change in Control, there shall
be a presumption that the conditions of subclauses (i) and (ii) of clause (b) of
the next preceding sentence shall have been met. Upon the expiration of the
Coverage Period, the Plan may not be amended in any manner which would adversely
affect the rights which any Executive has at that time to receive any and all
payments or benefits pursuant to Articles 2, 3, and 4 by reason of a Change in
Control which has theretofore occurred or by reason of a termination of his or
her employment during the Coverage Period, and the Company’s obligations to make
such payments and provide such benefits shall survive any termination of the
Plan.
ARTICLE 8
MISCELLANEOUS


8.1    Terminations in Anticipation of Change in Control. An Executive’s
employment shall be deemed to have been terminated by the Company without Cause
during the Coverage Period if his or her employment is terminated by the Company
without Cause prior to a Change in Control or Potential Change in Control and
such termination of employment (a) was at the request of a third party who had
indicated an intention to take or had taken steps reasonably calculated to
effect a Change in Control, or (b) otherwise arose in connection with or in

22



--------------------------------------------------------------------------------


anticipation of a Change in Control, and (c) in either case, a Change in Control
Event does occur which may involve such third party (or a party competing with
such third party to effectuate a Change in Control). An Executive shall be
deemed to have terminated his or her employment for Good Reason during the
Coverage Period if he or she terminates his or her employment with Good Reason
prior to a Change in Control or Potential Change in Control if the circumstance
or event which constitutes Good Reason (a) occurred at the request of a third
party who had indicated an intention to take or had taken steps reasonably
calculated to effect a Change in Control, or (b) otherwise arose in connection
with or in anticipation of a Change in Control, and (c) in either case, a Change
in Control Event does occur which may involve such third party (or a party
competing with such third party to effectuate a Change in Control). In the event
of a termination of employment described in this Section 8.1, the Executive
shall be entitled to all payments and other benefits to which he or she would
have been entitled had such termination occurred during the Coverage Period
(other than salary pursuant to Section 3.1.1 for any period after the actual
date of termination) and he or she shall be entitled to an additional payment in
an amount which shall compensate him or her to the extent that he or she was
deprived by such termination of the opportunity prior to termination of
employment to exercise any stock options granted to him or her under the EICP
(including any such stock options that were not exercisable at the time of his
or her termination of employment) at the highest market price of the Company’s
Common Stock reached in connection with the Change in Control or Potential
Change in Control if a Potential Change in Control shall occur and not be
followed by a Change in Control within twelve (12) months of the Potential
Change in Control. In the event that the termination of employment of an
Executive as described in this Section 8.1 occurs following a Potential Change
in Control or within six (6) months prior to a Change in Control, there shall be
a presumption that clauses (a) and (b) of the first two sentences of this
Section 8.1 shall have been met. The Company shall pay to the Executive the
amounts determined under Sections 3.1.1, 3.1.3, 3.1.4, 3.1.5, 3.2.1, 3.2.3, and
3.3.4 and, as applicable, Sections 3.3.1, 3.3.2, or 3.3.3, that become payable
pursuant to this Section 8.1, in a lump sum within sixty (60) days following the
date of the Change in Control Event.
8.2    Burden. In any proceeding (regardless of who initiates such proceeding)
in which the payment of Severance Benefits or other compensation or benefits
under this Plan is at issue, (i) the burden of proof as to whether Cause exists
for purposes of this Plan shall be upon the Company and (ii) in the event that
the penultimate sentence of Section 8.1 applies, the Company shall have the
burden to prove, by clear and convincing evidence, that a termination of
employment has not been made in anticipation of a Change in Control as
contemplated by Section 8.1.
8.3    No Right to Continued Employment. Nothing in the Plan shall be deemed to
give any Executive the right to be retained in the employ of the Company, or to
interfere with the right of the Company to discharge him or her at any time and
for any lawful reason, with or without notice, subject in all cases to the terms
of this Plan.
8.4    No Assignment of Benefits. Except as otherwise provided herein or by law,
no right or interest of any Executive under the Plan shall be assignable or
transferable, in whole or in part, either directly or by operation of law or
otherwise, including without limitation by execution, levy, garnishment,
attachment, pledge or in any manner; no attempted assignment or

23



--------------------------------------------------------------------------------


transfer thereof shall be effective; and no right or interest of any Executive
under the Plan shall be liable for, or subject to, any obligation or liability
of such Executive.
8.5    Death. This Plan shall inure to the benefit of and be enforceable by an
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If an Executive shall
die while any amount would still be payable to him or her hereunder (other than
amounts which, by their terms, terminate upon his or her death) if he or she had
continued to live, all such amounts, unless otherwise provided herein, shall be
paid in accordance with the terms of this Plan to the executors, personal
representatives or administrators of his or her estate.
8.6    Incompetency. Any benefit payable to or for the benefit of an Executive,
if legally incompetent or incapable of giving a receipt therefore, shall be
deemed paid when paid to his or her guardian or to the party providing or
reasonably appearing to provide for his or her care, and such payment shall
fully discharge the Company, the Plan Administrator and all other parties with
respect thereto.
8.7    Reduction of Benefits By Legally Required Benefits. Notwithstanding any
other provision of this Plan to the contrary, if the Company is obligated by law
or by contract (other than under this Plan) to pay severance pay, a termination
indemnity, notice pay, or the like, to an Executive or if the Company is
obligated by law or by contract to provide advance notice of separation (“Notice
Period”) to an Executive, then any Severance Benefits payable to him or her
hereunder shall be reduced by the amount of any such severance pay, termination
indemnity, notice pay or the like, as applicable, and by the amount of any pay
received during any Notice Period; provided however, that the period following a
Notice of Intent to Terminate shall not be considered a Notice Period.
8.8    Enforceability. If any provision of the Plan shall be held invalid or
unenforceable, such invalidity or unenforceability shall not affect any other
provisions hereof, and the Plan shall be construed and enforced as if such
provisions had not been included.
8.9    Effective Date. The Plan shall be effective as of the Effective Date and
shall remain in effect unless and until terminated by the Board, subject to the
requirements of Article 7.
8.10    No Mitigation. The Company agrees that, if an Executive’s employment by
the Company is terminated during the Coverage Period, the Executive is not
required to seek other employment or to attempt in any way to reduce any amounts
payable to him or her by the Company pursuant to this Plan. Further, the amount
of any payment or benefit provided for under this Plan (other than to the extent
provided in Section 3.2.2) shall not be reduced by any compensation earned by
him or her as a result of employment by another employer, by retirement
benefits, by offset against any amount claimed to be owed by him or her to the
Company, or otherwise.
8.11    Successors. In addition to any obligations imposed by law upon any
successor to the Company, the Company shall be obligated to require any
successor (whether direct or

24



--------------------------------------------------------------------------------


indirect, by purchase, merger, consolidation, operation of law, or otherwise) to
all or substantially all of the business and/or assets of the Company to
expressly assume and agree to perform the Company’s obligations under this Plan
in the same manner and to the same extent that the Company would be required to
perform them if no such succession had taken place. Failure of the Company to
obtain such assumption and agreement prior to the effectiveness of any such
succession shall entitle each Executive to compensation and benefits from the
Company in the same amount and on the same terms as he or she would be entitled
to hereunder if he or she were to terminate his or her employment for Good
Reason during the Coverage Period, provided that the amounts payable under
Sections 3.1.1, 3.1.3, 3.1.4, 3.1.5, 3.2.1, 3.2.3, and 3.3.4 and, as applicable,
Sections 3.3.1, 3.3.2, or 3.3.3 shall be made to an Executive not later than the
sixtieth (60th) day following the effective date of any such succession.
8.12    Consent to Cancellation of Awards and Reduction of DB SERP Benefit. The
Company may condition the payment to an Executive of his or her Vested Current
Incentive Pay Amount and Vested Current PSU Amount upon his or her providing a
written consent to the cancellation of the applicable outstanding target
Incentive Pay and PSU grants on which such amounts are based, and in lieu of
which such amounts are paid. The Company may condition the payment to an
Executive of his or her Vested DB SERP Benefit or the providing of any benefit
or payment under Section 3.3.1 upon his or her providing a written consent to
the reduction in the amount of the Vested DB SERP Benefit or the amount of any
payments or benefits provided under Section 3.3.1.
8.13    Employment by Subsidiary. For purposes of this Plan, an Executive who is
employed by a Subsidiary shall be treated as if employed by the Company and his
or her entitlement to benefits hereunder shall be determined as if he or she
were employed by the Company. For such purpose, the Subsidiary shall be treated
as if it were an unincorporated division of the Company.
8.14    Waiver. No waiver by an Executive at any time of any breach of the terms
of this Plan, or compliance with, any condition or provision of this Plan to be
performed by the Company shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time.
8.15    Withholding Taxes. Any payments to an Executive provided for hereunder
shall be paid net of any applicable withholding required under federal, state or
local law and any additional withholding to which he or she has agreed.
8.16    Construction. The headings and captions herein are provided for
reference and convenience only, shall not be considered part of the Plan, and
shall not be employed in the construction of the Plan. Neither the gender nor
the number (singular or plural) of any word shall be construed to exclude
another gender or number when a different gender or number would be appropriate.
8.17    Notices. Any notice or other communication required or permitted
pursuant to the terms hereof shall be deemed to have been duly given when
delivered or mailed by United States Mail, first class, postage prepaid,
addressed to the intended recipient at his or her last

25



--------------------------------------------------------------------------------


known address (which in the case of an Executive shall be the address specified
by him or her in any written notice provided to the Company in accordance with
this Section 8.17).
8.18    Statutory Changes. All references to sections of the Exchange Act or the
Code shall be deemed also to refer to any successor provisions to such sections.
8.19    Governing Law. This Plan shall be construed and enforced according to
the laws of the State of Delaware to the extent not preempted by Federal law,
which shall otherwise control.
ARTICLE 9
TERMINATION WITHOUT CAUSE
UNRELATED TO A POTENTIAL CHANGE IN
CONTROL OR CHANGE IN CONTROL


9.1    Subject to the terms and conditions noted below, in the event Executive’s
employment with the Company is, or is deemed to be, terminated by the Company
without Cause, or is, or is deemed to be, terminated by the Executive for good
reason (as defined below) regardless of whether a Potential Change in Control or
Change in Control has occurred or is pending (such termination hereinafter is
referred to as “Change in Status Event”), the Executive shall be entitled to the
severance benefits set forth below; provided, however, any termination of an
Executive’s employment which results in such Executive being entitled to
Severance Benefits pursuant to Section 3.2 shall not constitute a Change in
Status Event and no Executive entitled to Severance Benefits pursuant to Section
3.2 shall in addition be entitled to the benefits provided for in this Section
9.1. Notwithstanding the foregoing, a precondition to the receipt of severance
benefits under Article 9 of the Plan shall be the Executive’s signing and
delivering to the Company, in a form acceptable to the Company, a separation
agreement containing a valid and enforceable waiver and release of all claims
which is not revoked (“Release”).  In the absence of a valid and enforceable
Release, the Company shall have no obligations under Article 9 of the Plan.
9.1.1    The Company shall pay to the Executive in a lump sum on or before March
15 of the year following the date of the Change in Status Event an amount equal
to one and one-half (1.5) times (two (2) times if the Executive was eligible for
coverage under the Plan as of February 22, 2011) the Executive’s Annual Base
Salary as defined in Section 1.1 (substituting “Change in Status Event” for
“Change in Control”). Executive will be fully vested in Incentive Pay and PSU
grants previously deferred and shall be entitled to payments for any awards
covering periods ending prior to the date of the Change in Status Event that
have been earned but not yet paid prior to the date of the Change in Status
Event. For purposes of clarification, the Executive shall not receive credit
towards vesting or participation in any PSU grant for any period after the date
of the Change in Status Event.
9.1.2    From and after the date of the Change in Status Event for a period of
eighteen (18) months thereafter (twenty-four (24) months if the Executive was
eligible for Plan coverage as of February 22, 2011), the Company will continue
Executive’s Welfare Benefits excluding disability coverage (and excluding
coverage under all tax-qualified retirement plans).

26



--------------------------------------------------------------------------------


9.1.3    For the calendar year in which the Change in Status Event occurs,
Executive shall remain entitled to participate in the Incentive Pay programs.
During this calendar year, Executive’s target Incentive Pay award percentage
will be that in effect just prior to the Change in Status Event, and Executive’s
actual Incentive Pay award amounts will be determined and paid as follows:
9.1.3.1    For the period from January 1 of the year in which the Change in
Status Event occurs until the date of the Change in Status Event, the award will
be equal to the product of (x) and (y), where (x) is the amount that would have
been payable to the Executive under such Incentive Pay award calculated based on
the then current formula for the Executive using, as applicable, (A) the
Company’s actual performance for the complete calendar year in which such period
ends, and (B) the Executive’s actual performance as of the Change in Status
Event, and (y) is a fraction the numerator of which is the number of days from
and including the first day of that award period until (and including) his or
her Change in Status Event and the denominator of which is the number of days in
that award period. Except to the extent that the Executive's Incentive Pay award
for this period would have otherwise been subject to an effective deferral
election under the Deferred Compensation Plan, the amount determined will be
paid in a lump sum on or after January 1 and on or before March 15 of the year
following this period.
9.1.3.2     For the period from the Change in Status Event until December 31 of
the year in which the Change in Status Event occurs, the award will be equal to
the product of (x) and (y), where (x) is the amount that would have been payable
to the Executive under such Incentive Pay award calculated based solely on the
Company’s performance score, which shall be the lesser of: (A) the Company’s
actual performance score for the complete calendar year in which such period
ends, or (B) 100%, and (y) is a fraction the numerator of which is the number of
days from the day after the day of the Change in Status Event until (and
including) the end of that award period and the denominator of which is the
number of days in that award period. Except to the extent that the Executive's
Incentive Pay award for this period would have otherwise been subject to an
effective deferral election under the Deferred Compensation Plan, the amount
determined will be paid in a lump sum on or after January 1 and on or before
March 15 of the year following this period.
9.1.4    From and after the January 1 following the date in which a Change in
Status Event occurs until the eighteen (18) month anniversary of such Change in
Status Event, (twenty-four month (24) anniversary if the Executive was eligible
for Plan coverage as of February 22, 2011), Executive shall be entitled to
receive as additional severance the amount which he or she would have been
eligible to receive under the applicable Incentive Pay programs. For purposes of
this calculation, Executive’s target Incentive Pay award percentage will be that
in effect just prior to the Change in Status Event, and Executive’s actual
Incentive Pay award amounts will be determined and paid as follows:
9.1.4.1    For the calendar year period beginning on January 1 after the Change
in Status Event, the additional severance amount will be equal to the amount
that would have been payable to the Executive under such Incentive Pay award
calculated based solely on

27



--------------------------------------------------------------------------------


the Company’s performance score, which shall be the lesser of: (A) the Company’s
actual performance score for the complete calendar year in which such period
ends, or (B) 100%. The amount determined will be paid in a lump sum on or after
January 1 and on or before March 15 of the year following this period.
9.1.4.2     For the period beginning on the second January 1 after the Change in
Status Event until the eighteen (18) month anniversary of the Change in Status
Event (twenty-four (24) month anniversary if the Executive was eligible for Plan
coverage as of February 22, 2011), the additional severance amount will be equal
to the product of (x) and (y), where (x) is the amount that would have been
payable to the Executive under such Incentive Pay award calculated based solely
on the Company’s performance score, which shall be the lesser of: (A) the
Company’s actual performance score for the complete calendar year in which such
period ends, or (B) 100%, and (y) is a fraction the numerator of which is the
number of days from and including the first day of that award period until (and
including) the eighteen (18) month anniversary of the Change in Status Event
(twenty-four (24) month anniversary if the Executive was eligible for Plan
coverage as of February 22, 2011), and the denominator of which is the number of
days in that award period. The amount determined will be paid in a lump sum on
or after January 1 and on or before March 15 of the year following this period.
9.1.5    Following the date of the Change in Status Event (the “Severance
Date”), except as otherwise provided in Sections 9.1.5.1 and 9.1.5.2: (a) the
Executive will not be eligible to participate in or receive new grants or
benefits under the Long-Term Incentive Program portion of the EICP and will not
be eligible for participation in or the payment of benefits under this Plan
(except for under this Article 9), The Hershey Company Executive Benefits
Protection Plan (Group 3), or The Hershey Company Severance Benefits Plan, and
(b) the exercise of stock options and lapse of restrictions on any restricted
stock units held by an Executive shall be in accordance with the terms and
conditions, administrative policies and procedures governing such stock options
and restricted stock units, respectively.
9.1.5.1 With respect to stock options awarded to an Executive who is not
Retirement Eligible or otherwise eligible for retirement under the terms of the
applicable award on or before the Severance Date, he or she will be eligible for
the exercise and vesting provisions below if they would provide a greater
benefit to the Executive than what the Executive would have received under the
original terms and conditions for the applicable stock option grant.
In addition to options held by such Executive that have vested by their terms on
or before the Severance Date, the Executive shall be entitled to exercise a
portion of his or her unvested options held on the Severance Date, such options
to vest on the Severance Date in accordance with the following formula: the
number of stock options for each vesting period of each grant is multiplied by a
fraction, the numerator of which equals the number of days from the original
grant date to the Severance Date and the denominator of which equals the number
of days from the original grant date to the last day of each vesting period.
Notwithstanding the above, vesting of stock options on Executive’s Severance
Date pursuant to the formula in the preceding sentence is contingent upon
Executive executing and delivering to the Company, in a form acceptable to the
Company, a separation agreement containing a valid, and enforceable waiver and
release of all claims, which is not revoked. An Executive who is not Retirement

28



--------------------------------------------------------------------------------


Eligible or otherwise eligible for retirement under the terms of the applicable
award on or before the Severance Date shall have one hundred twenty (120) days
after the Severance Date to exercise any vested option not to exceed the
expiration date of the option.
Unless the terms of the applicable award provide otherwise, an Executive who is
Retirement Eligible or otherwise eligible for retirement under the terms of the
applicable award on or before the Severance Date will be entitled to exercise
(provided any vesting requirement has been satisfied as of the date of exercise)
any outstanding stock option until the earlier of five (5) years from the
Severance Date or the expiration of the option.
9.1.5.2 In addition to any restricted stock units that have vested by their
terms on or before the Severance Date, all unvested restricted stock units
awarded to an Executive who is not Retirement Eligible or otherwise eligible for
retirement under the terms of the applicable award on or before the Severance
Date shall vest in accordance with the following formula: the number of
restricted stock units for each vesting period of each grant is multiplied by a
fraction, the numerator of which equals the number of days from the original
grant date to the Severance Date and the denominator of which equals the number
of days from the original grant date to the last day of each vesting period.
Notwithstanding the above, vesting of restricted stock units on Executive’s
Severance Date pursuant to the formula in the preceding sentence is contingent
upon Executive executing and delivering to the Company, in a form acceptable to
the Company, a separation agreement containing a valid, and enforceable waiver
and release of all claims, which is not revoked.
Any restricted stock units awarded pursuant to (i) an annual grant award issued
in 2009 or later that vest pursuant to the formula above or (ii) a special award
issued in 2009 or later that vest pursuant to the formula above, shall be paid
based on the payment terms provided under the award when granted.
Unvested restricted stock units awarded to an Executive pursuant to an annual
grant in 2009 or later who is Retirement Eligible or otherwise eligible for
retirement under the terms of the applicable award on or before the Severance
Date will vest and be paid based on the original vesting and payment terms
provided under the award when granted. All unvested special restricted stock
unit awards issued to an Executive who is Retirement Eligible on the Severance
Date shall vest in accordance with the formula described in this Section
9.1.5.2.
9.1.6    In the event an Executive is entitled to benefits under this Section
9.1 pursuant to a Change in Status Event, the Company shall reimburse the
Executive following his or her Separation from Service for (i) reasonable
outplacement services in accordance with Section 3.2.4 and (ii) financial
counseling and tax preparation services in accordance with Section 3.2.5
(substituting “eighteen (18) months” for “twenty-four (24) months” as set forth
in that section if the Executive was not eligible for Plan coverage as of
February 22, 2011).
9.2    If Executive voluntarily resigns from the Company other than for good
reason (as defined below), such resignation shall not constitute a Change in
Status Event and therefore will not entitle Executive to the benefits provided
for in Section 9.1 above. In such event, Executive

29



--------------------------------------------------------------------------------


may be entitled to the benefits provided under the other Company benefit plans
in accordance with the terms of those plans.
9.3    Termination of an Executive’s employment “for good reason” for purposes
of this Article 9 shall mean Separation from Service by the Executive during the
first two (2) years of the tenure of the Company’s then current Chief Executive
Officer if, and only if, the Executive has not given the Company written notice
of his or her intention to retire and during such two (2) year period prior to
the Executive’s Separation from Service either (i) the Company has assigned
duties to the Executive or taken other actions which are inconsistent with his
or her position, authority, duties or responsibilities immediately prior to the
then current Chief Executive Officer becoming the Chief Executive Officer of the
Company and such assignment of duties or other action results in a material
diminution in such position, authority, duties or responsibilities; or (ii) the
Company has caused a material diminution of the Executive’s annual base salary
as in effect, as applicable, on the date the then current Chief Executive
Officer became the Chief Executive Officer of the Company or as the same may be
increased from time to time. To qualify as a termination for good reason under
this Article 9, either of the conditions listed in this paragraph must be
followed by a Separation from Service within two (2) years of its occurrence and
the notice requirements of Section 4.1 must be satisfied.
9.4    The severance arrangements of this Article 9 shall not be considered to
constitute an employment contract.
ARTICLE 10
APPLICATION OF CODE SECTION 409A


This Plan is intended to comply with the provisions of Code section 409A and the
Treasury regulations relating thereto. In furtherance of this intent, to the
extent this Plan is subject to Code section 409A, it shall be interpreted,
operated, and administered in a manner consistent with these intentions.


IN WITNESS WHEREOF, this amended and restated Plan document is hereby executed
this 27th day of June, 2012.


THE HERSHEY COMPANY
 
 
By:  /s/ Kevin Walling                   
Kevin Walling
Senior Vice President, Chief Human Resources Officer
Chair, Employee Benefits Committee






30

